Citation Nr: 9911459	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a pulmonary disorder as 
a result of asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
asbestosis, or any other pulmonary disorder, to his period of 
active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a pulmonary disorder as a result of asbestos exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a pulmonary disorder, including asbestosis, chronic 
obstructive pulmonary disorder (COPD) and asthmatic, as a 
result of asbestos exposure during service.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991).  In making a claim for service connection, 
however, the veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran asserts that he developed a pulmonary disorder as 
a result of his service on the USS Ruchamkin.  He avers that 
he was exposed to asbestos for two years total, with 3 months 
of that exposure occurring while the ship was undergoing a 
major refit and overhaul.  He states that, during this refit, 
the ship personnel stripped the paint and insulation and that 
this is his first memory of exposure to asbestos.  Therefore, 
he seeks service connection for a pulmonary disorder, 
including asbestosis, COPD and asthmatic bronchitis, the 
results, he asserts, of his asbestosis.

A review of the veteran's service medical records discloses 
that the veteran was noted to have a history of hay fever on 
examination in June 1963.  He also complained of "hay 
fever" several times during service, and was diagnosed with 
allergic rhinitis in October 1963.  He also reported that his 
symptoms had increased while being on board the ship.  

VA and private medical records from September 1991 through 
January 1998 reveal that the veteran was treated on numerous 
occasions for respiratory or pulmonary disorders.  In January 
1998 he reported a cough productive of white/yellow sputum 
and shortness of breath.  These records also show a diagnosis 
of COPD and asthmatic bronchitis in February 1997.  However, 
these records merely note the current disorders and do not 
offer any opinion as to the etiology of the problems.

The veteran underwent a VA examination in June 1998.  At that 
examination, the veteran reported the history of asbestos 
exposure while in the Navy.  At that time, he reported that 
the refurbishing of the ship took about four months and that 
there were no barricades separating the crew from the 
construction areas.  He also reported working at a private 
industry in vacuum induction as a furnace operator.  He was 
exposed to asbestos there for the 20-year duration of his 
employment.  

The examiner diagnosed the veteran with pulmonary asbestosis.  
The examiner also addressed the question of whether the 
current disorder was related to any inservice asbestos 
exposure.  The examiner stated that generally, the diagnosis 
of asbestosis is based on duration of exposure and the 
asbestos load to which they are exposed.  The veteran's four-
month exposure in service would be offset by the protracted 
occupational exposure of 20 years working continually with 
asbestos.  The examiner concluded by saying that any exposure 
that occurred in the service would be negligible in the scope 
of his diagnosis relative to the protracted exposure 
subsequently though his employment.  

Private medical records make similar findings.  A private 
physician treated the veteran in May 1997.  The doctor found 
that the veteran's disease was related to his work 
environment.  He explained the disease was caused by chronic 
asbestos dust exposure over the lifetime of his employment.

As the record now stands, there is no medical evidence 
relating the veteran's asbestosis, or any other diagnosed 
pulmonary disorder, to the veteran's period of active 
service.  In fact, the medical evidence of record links the 
veteran's current pulmonary asbestosis to his employment 
following service, not his period of active service.  In 
addition, no etiology or relationship to service was 
suggested for any other pulmonary disorder.  The veteran 
himself has urged that there is a connection between his 
current disorders and exposure to asbestos while in service.  
He states that exposure was his first exposure to asbestos.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of his lung disorders, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a pulmonary disorder as a result of 
asbestos exposure is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 


